     Case: 1:19-cr-00046-CAB Doc #: 104 Filed: 12/09/19 1 of 3. PageID #: 509




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 1:19-CR-46
                                                     )
                Plaintiff,                           )   JUDGE CHRISTOPHER A. BOYKO
                                                     )
        v.                                           )
                                                     )
 CHRISTOPHER ADAMS,                                  )   UNOPPOSED MOTION TO CONTINUE
                                                     )   SENTENCING
                Defendant.                           )


       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Elliot Morrison, Assistant United States Attorney, and respectfully

moves this Court to continue the sentencing hearing in this matter. The government requests that

the Court reschedule the sentencing hearing for Defendant Adams for a date after the February

10, 2020 trial of the codefendants in this matter.

       Adams pled guilty with a plea agreement on August 19, 2019, and his sentencing hearing

was set for December 18, 2019. At that time, the codefendants’ trial was set to take place in

October 2019. Because of the volume of the discovery and the recent arrest of a fugitive

codefendant, the Court continued that trial to February 10, 2020. That trial would shed

significant light on the nature and circumstances of the offense under 18 U.S.C. § 3553(a).

Further, the continuance would avoid unnecessary duplication in presentation of evidence at the

sentencing hearing and the trial.

       Undersigned counsel has conferred with counsel for Defendant Adams, and Defendant

does not oppose the requested continuance. Accordingly, in order to ensure that the Court has

the fullest picture of the circumstances of this case, and to enable the coordination of related
     Case: 1:19-cr-00046-CAB Doc #: 104 Filed: 12/09/19 2 of 3. PageID #: 510



matters, the government moves the Court to continue Adams’s sentencing hearing in this matter

to a date after the February 10, 2020 trial.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                               By:   /s/ Elliot Morrison
                                                      Elliot Morrison (OH: 0091740)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3919
                                                      (216) 522-7499 (facsimile)
                                                      Elliot.Morrison@usdoj.gov




                                                2
     Case: 1:19-cr-00046-CAB Doc #: 104 Filed: 12/09/19 3 of 3. PageID #: 511



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this day, December 9, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Elliot Morrison
                                                       Elliot Morrison
                                                       Assistant U.S. Attorney




                                                  3
